Citation Nr: 1536350	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  08-27 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously remanded by the Board in February 2012 for additional development and a new examination.  Thereafter, in December 2013, the Board denied the Veteran's claim for entitlement to an initial compensable rating for headaches and remanded the issue of entitlement to an initial rating in excess of 30 percent from January 16, 2008 for PTSD for an examination and further development.  

The Veteran then appealed the Board's December 2013 denial of a compensable disability rating for the service-connected headaches to the United States Court of Appeals for Veterans Claims (Court) arguing the Board failed to provide adequate reasons or bases for its determination that the headaches did not cause "characteristic prostrating attacks" as called for by the rating criteria.

In December 2014, the Court remanded the claim for a compensable disability rating for headaches, finding the Board provided inadequate reasons or bases for rejecting the Veteran's August 2006 statements.

The issue of entitlement to an initial rating in excess of 30 percent from January 16, 2008, for service-connected PTSD was remanded by the Board in December 2013, but has not been re-adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDING OF FACT

The Veteran experiences very frequent headaches characterized by completely prostrating and prolonged attacks over the previous several months.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent for service-connected headaches have been met during the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Due Process

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notices to the Veteran.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with an adequate examination.  The examiner considered the relevant history, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.


Merits

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (20145.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The disability is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 as analogous to migraine headaches.  Under this Diagnostic Code a 50 percent rating is assigned for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  A 30 percent rating is assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  Id.  A 10 percent rating is assigned for headaches with characteristic prostrating attacks averaging one in two months over the previous several months.  Id. A noncompensable (0 percent rating) is assigned for headaches with less frequent attacks.  Id. 

In determining whether the Veteran experiences the type and frequency of prostrating attacks of headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating" nor has the Court.  Fenderson v. West, 12 Vet. App. 119 (1999) (In which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.) 

By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH 999 (11th ed. 2003), "prostration" is defined as "complete physical or mental exhaustion."  Similarly, "prostration" is a medical term defined as "extreme exhaustion or powerlessness." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d ed. 2012).

Rating criteria found in diagnostic codes can be classified as either successive or nonsuccessive.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Successive criteria were described in Camacho v. Nicholson, 21 Vet. App. 360, 366-367 (2007).  Criteria are successive where each higher rating required all of the criteria manifested in the immediately lower rating plus some additional criterion or criteria.  Id.  38 C.F.R. § 4.7 and § 4.21 are not applicable to successive criteria.  Id. This is because awarding a higher rating would eliminate the need for a lower rating if the symptoms established for either rating could be the same.  Id.  This differs from the nonsuccessive criteria where a veteran could manifest some of the criteria from a lower rating and some from a higher rating, in which case the Board should apply § 4.7 and § 4.21 when there is a question as to which evaluation the veteran's disability more nearly approximates.  Tatum, 23 Vet. App. at 156 . 

The criteria for rating headaches are successive. 

Specifically, between 0 percent and 10 percent what changes is the severity of the headaches and their frequency.  Both are specified in the diagnostic code. A noncompensable rating requires headaches of frequency less than one every two months and does not require that the Veteran merely has headaches. Thus, if one could meet the criteria for a 10 percent rating with headaches that were either not prostrating or that occurred less frequently than once every two months, there would be no need for the 0 percent rating. 

Between 10 percent and 30 percent the only change is the frequency. Thus, if one could meet the criteria for a 30 percent rating with prostrating headaches that occurred every two months - the frequency for the 10 percent rating -, there would be no need for the 10 percent rating. 

Between 30 percent and 50 percent, what changes is the severity of the headaches and their frequency. Thus, if one could meet the criteria for the 50 percent rating with prostrating headaches (rather than completely prostrating and prolonged headaches productive of economic inadaptability) that occurred once per month, or prostrating headaches that occurred very frequently, there would be no need for the 30 percent rating. 

There is no ambiguity in the criteria; both the stated frequency and the stated severity must be met for a given rating.

A VA examination was performed in August 2006.  The examination's history of the Veteran's headaches noted a diagnosis in 1995.  Further, the history reported recurring headaches which affected the frontal part of the head, causing the Veteran to stay in bed, unable to do anything with attacks that average five times a month, with each attack lasting for two hours.  The Veteran described the headache as coming "out of nowhere/throbbing headache".  His treatment is oxygen, Tylenol and Motrin but the Veteran reported not being able to function during an attack.  The examiner diagnosed the Veteran with headaches occurring with a frequency of five times a month, each lasting for two hours with no complications identified.

A subsequent VA examination was performed in January 2013.  At that examination, the Veteran was diagnosed with tension headaches.  The Veteran reported since his last examination, his headache frequency and intensity have not changed.  He denied treatment for migraine headaches and noted frequency is "once or twice a month".  Furthermore, the Veteran described his headache pain as throbbing with location of pain at onset behind the eyes and jaw area which progresses to band-like.  He stated his headache pain begins at intensity of 1/10 and gradually worsens over a period of "1-4 hours" to an intensity of 10/10 and is associated with flushing, clammy skin, watery eyes, and hot/cold intolerance.  His headache pain will last approximately a couple of hours.

The examiner indicated the Veteran does not have characteristic prostrating attacks of migraine headache pain but did not provide any medical support for his opinion.  Therefore, the Board does not give probative weight to this finding.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

Instead, the Board finds that the Veteran's service-connected headaches more closely approximate the 50 percent rating criteria, finding the Veteran suffers from headaches that are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In arriving at this conclusion, the Board has given probative weight to the statements made by the Veteran relating to his headaches.  Specifically, in the August 2006 examination, the Veteran reported headaches occurring five times a month, lasting two hours at a time at which time the Veteran was unable to function.  The Board finds the Veteran's description of the headaches is considered prostrating and prolonged attacks.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the competent evidence supports that the Veteran's headaches are adequately compensated by the assigned disability rating.  Notably, the Veteran's symptoms more closely approximate the higher rating criteria for the period at issue.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Also considered by the Board is whether the collective effect of his other service-connected disabilities warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has additional service-connected disabilities of herniated nucleus pulposus lumbosacral spine, posttraumatic stress disorder, degenerative joint disease of the right acromioclavicular joint, and tinnitus.  The record shows that he is properly compensated for all of his service-connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of his other service connected disabilities, including the service-connected headaches that make the schedular standards inadequate.

The criteria for referral for extraschedular consideration have not been met. 

In summary, the preponderance of evidence supports granting a 50 percent disability rating for service-connected headaches.  Hence, the appeal as to this issue must be granted.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating of 50 percent for headaches is granted., subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


